Citation Nr: 1411232	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for right knee chrondromalacia, evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee chrondromalacia, evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left lower extremity radiculopathy, evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for right foot bunion.  

5.  Entitlement to a compensable rating for left foot bunion.

6.  Entitlement to a compensable rating for right knee scar.

7.  Entitlement to service connection for a disability manifested by blurred vision.

8.  Entitlement to service connection for right lower extremity radiculopathy.

9.  Entitlement to service connection for asthma.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for diabetes mellitus.  

12.  Entitlement to service connection for bilateral heel spurs.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to September 1992. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2009, October 2009, and July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In filing his May 2010 and February 2013 substantive appeals, the Veteran requested a hearing before the Board via videoconference.  This request has not been withdrawn or in any way modified.  No action has been taken with respect to the Veteran's hearing request.  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him the requested hearing, remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  

In November 2013, the Board requested that the Veteran clarify whether he wished to have a hearing on the issues of service connection for asthma, hypertension, and diabetes, which were the subject of the May 2010 substantive appeal.  In February 2014, the Veteran, through his representative, confirmed that he desires a videoconference hearing on these issues.  

The November 2013 letter inadvertently omitted a fourth issue which was also the subject of the May 2010 substantive appeal, service connection for bilateral heel spurs.  So as not to further delay the Veteran's claim, he must be notified that this issue is on appeal, and that he is to advise the Veterans Law Judge at his hearing whether he desires to be heard on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that the issue of entitlement to service connection for bilateral heel spurs is also on appeal, and that he is to advise the Veterans Law Judge at his scheduled hearing whether he desires to be heard on that issue.  

2.  Then, schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  After the hearing is conducted, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 .




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


